 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcLean Hospital and Maintenance Trades Council ofNew England, AFL-CIO, Petitioner. Case 1-RC-15171January 25, 1978DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hear-ing was held before Hearing Officer Jeffrey P. Jankotof the National Labor Relations Board. Followingthe close of the hearing, the Regional Director forRegion I transferred this case to the Board fordecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer, McLean Hospital, is a divisionof Massachusetts General Hospital and a Massachu-setts corporation engaged in psychiatric patient carewith its principal place of business in Belmont,Massachusetts. The hospital has a gross annualincome in excess of $250,000. The parties stipulatedand we find that the Employer is engaged incommerce within the meaning of the Act and that itwill effectuate the policies of the Act to assertjurisdiction herein.2. The parties stipulated and we find that thePetitioner, which claims to represent certain employ-ees of the Employer, is a labor organization asdefined in the Act.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. The Petitioner seeks to represent a unit ofapproximately 48 craftsmen and their related helpersand apprentices in the plant and operations depart-ment of the Employer's mental health facility. Thepetitioned-for unit includes employees in the follow-ing classifications: powerhouse engineer; fireman;carpenter foreman; carpenter A; carpenterB/apprentice; roofer; electrician foreman; electri-cian A; electrician B/apprentice; painter foreman;I The Jewish Hospital Association of Cincinnati, d/b/a Jewish Hospital ofCincinnati, 223 NLRB 614 (1976).234 NLRB No. 54painter; upholsterer; pipe shop foreman; plumber A;plumber B/apprentice; steam fitter A; mechanicforeman; mechanic A; mechanic B/apprentice; andmason/plasterer A. In the alternative, the Petitionerexpressed its willingness to represent a unit com-posed of all nonsupervisory maintenance employeesin the Employer's plant and operations department.Such a unit would include employees in the afore-mentioned job classifications and approximately 15additional employees in the classifications of publicworks foreman, groundsman, labor supervisor, utilitymechanic, laborer, and vehicle mechanic. The Peti-tioner would, however, exclude from this overallmaintenance unit those plant and operations employ-ees classified as draftsman A, draftsman B, typist,and clerk typist.The Employer contends that the unit sought by thePetitioner is inappropriate because the employeestherein do not share a community of interest suffi-ciently separate and distinct from numerous otheremployees at the hospital. The Employer furthercontends that nothing less than a unit including all ofits service and maintenance employees would beappropriate. The Petitioner stated it would not seekan election for such a unit.In determining the appropriateness of a separatemaintenance department unit in health care institu-tions, the Board considers both its traditional com-munity of interest unit criteria-i.e., mutuality ofinterest in wages, benefits, and working conditions;commonality of skills and supervision; frequency ofcontact with other employees; lack of interchangeand functional integration; and area practice andpatterns of bargaining-and the congressional admo-nition against proliferation of bargaining units in thehealth care industry.1Guided by those consider-ations in the evaluation of evidence in this case, wefind, for reasons set forth below, that a separate unitcomprised of employees in the Employer's plant andoperations department is appropriate for collectivebargaining.The Employer employs approximately 1,400 per-sons at its mental health care facility, a complex of 45buildings situated on 240 acres in Belmont, Massa-chusetts. Service and maintenance personnel at thehospital are organized into 10 departments, includingthe plant and operations department. The superviso-ry chiefs of each department report to and meetregularly with the hospital administrator.The hospital's personnel department functions asthe centralized authority in the administration of theEmployer's personnel programs for all of its employ-ees. In addition to the senior supervisory officialswithin this department, there are four personnel424 McLEAN HOSPITALrepresentatives, each of whom bears primary respon-sibility for specific sections of the hospital employeecomplement. In the current organizational format,one individual is the personnel representative forhourly paid employees in all of the Employer'sservice and maintenance departments, with theexception of the medical library and medical recordsdepartments.All hourly paid service and maintenance employ-ees, including those in the petitioned-for unit, havenumerous basic working conditions and benefits incommon. These employees are hired, evaluated, andterminated according to standardized proceduresadministered by the personnel department. They aresubject to the same policies of the Employer withrespect to salary schedule, shift differential, overtime,vacations, holidays, sick leave, paid absence for juryduty, bereavement leave, coffeebreaks, insurance,pensions, and annuity plans. Moreover, all serviceand maintenance employees use a common entrygate to the mental health complex and have equalaccess to the same cafeteria, coffeeshop, unreservedparking areas, and recreational facilities.Notwithstanding the above, maintenance employ-ees in the Employer's plant and operations2depart-ment share certain working conditions and benefitswhich distinguish them from service employees inother departments. For instance, all P & O employ-ees except painters and office staff wear identicalgreen uniforms which bear the department's title.(Painters wear the traditional white uniforms of theirtrade; office employees do not wear uniforms.) Inaddition, a majority of these employees report forwork to and spend substantial time in a cluster offour buildings which house their craft shops, thedepartment's administrative offices, and alounge/locker room area. The powerhouse engineerand firemen report to the powerhouse building,located approximately 100 yards from the shops. Thepublic works foreman, utility mechanic, vehiclemechanic, and groundsmen report daily to thegarage, located about 1/4 mile from the shops.Nondepartmental employees do not report for workto the aforementioned P & O buildings, nor do theyfrequent these locations except to pick up and deliveritems or to perform housekeeping services in areasoff the shop floors.Supervision in the P & O department is separatefrom the supervision imposed on service employeesin the Employer's nine other administrative depart-ments. All P & O employees are subject to common2 Hereafter referred to as "P & 0."3 Although the Petitioner did not seek to include the utility or vehiclemechanics in its unit as members of the skilled trades, the degree of skill andexpenence required by the Employer and possessed by the incumbents forthese positions is not significantly less than for crafts personnel previouslydaily overall supervision by the chief of the depart-ment, John B. Larson, and his assistant, Donald E.Megliola. There is evidence that certain P & Oemployees may have received incidental directionsfrom supervisors in other service departments duringthe course of certain work assignments, but the onlyinstance of significant interdepartmental supervisionhas occurred during the infrequent temporary reas-signment of laborers to work in the laundry depart-ment.Over two-thirds of the P & O department employ-ees are craftsmen, helpers, and apprentices-the unitsought by the Petitioner. These employees are morehighly skilled than employees in the Employer'sservice departments, and they consequently enjoy thehighest minimum and maximum pay grades amongservice and maintenance employees at the hospital.The degree of experience and skill in the P & Odepartment's nuclear crafts group is evidenced by thefact that there are approximately 10 journeymencurrently employed in senior electrician, powerhouse,or plumbing classifications who hold licenses pursu-ant to requirements of the Commonwealth of Massa-chusetts. The Employer's written job descriptionsfurther reveal that even unlicensed senior craftsmenmust have served a 3- to 4-year formal apprentice-ship or the equivalent in on-the-job training. Inaccord with these skill qualifications, the Employerhas established and maintained a state-sanctionedformal apprenticeship program.While the Employer does contract out some majormaintenance projects, P & O craftsmen are responsi-ble for the considerable preventive maintenance,renovation, and repair work remaining. With theexception of powerhouse employees and the vehiclemechanic,3they spend approximately 80 to 95percent of their time exercising the skills of theirtrade throughout the hospital complex. They workalone, inter se, or with the assistance of P & Odepartment laborers and groundsmen. Service em-ployees in other departments rarely assist P & Ocraftsmen in the performance of their duties, nor dothey perform any but the most utilitarian, leastskilled maintenance jobs in which craftsmen are alsooccasionally engaged, i.e., installing carpeting, re-placing light bulbs, unclogging sinks and toilets, andmaking minor repairs on service machines.Groundsmen and laborers in the P & O depart-ment exhibit greater commonality of skills withservice employees than the skilled trades employees,because they and certain service employees havediscussed. The utility mechanic, in fact, holds a safety hoisting lcense fromthe Commonwealth of Massachusetts. Accordingly, we shall not hereafterrefer to the utility and vehicle mechanics separately from our generaldiscussion of P & 0 craftsmen unless the record warrants such a distinction.425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspent time performing the simple manual chores ofshoveling snow, moving furniture and equipment,and clearing debris where it represents a fire hazard.On the other hand, the record indicates that laborersspend approximately 80-85 percent of their timeassisting skilled P & O employees in the exercise oftheir skills. Groundsmen spend approximately 30-40percent of their time assisting P & O craftsmen.There is scant evidence of employee interchange oneither a permanent or temporary basis between the P& O department and the Employer's service depart-ments. The P & O department maintains a policy ofintradepartmental job progression. Laborers andgroundsmen are therefore the principal candidatesfor promotion to apprenticeship and helper positionsin the skilled trades. The effect of this P & Odepartment policy on permanent interdepartmentalinterchange is clear from the Employer's own exhibit,which shows that only two service employees havetransferred into the P & O department and only oneP & O employee has transferred to a servicedepartment in the past 4 years. In contrast, therewere 16 permanent transfers between various servicedepartments during the same period. Moreover, theaforementioned infrequent temporary reassignmentof a laborer to the laundry department is the onlysignificant instance of temporary interchange be-tween service and maintenance employee classifica-tions.P & O employees do have frequent daily contactswith service employees while performing preventivemaintenance, renovation, and repair work through-out the hospital grounds. Such contacts do not,however, constitute integration of the Employer'sservice and maintenance operations. P & O employ-ees, service employees, and other employees have allworked together three times in the past 2 years tocombat flood or fire emergencies at the Employer'sfacility, but instances of nonemergency functionalintegration between the P & O and service depart-ments are limited to: (1) the preoperational coordina-tion of planning and scheduling for the independentexecution of service and maintenance functions inrenovation projects; (2) the occasional sharing ofvarious departmental vehicles, all of which aremaintained by the vehicle mechanic; and (3) theoccasional joint participation by laborers, grounds-men, and service employees in performing certainsimple manual chores, previously discussed herein, orby carpenters and service employees in performingthe similarly routine task of installing carpeting.With respect to all but those few nonemergencyduties, P & O employees have been exclusivelyengaged in the independent, intradepartmentally4 Hebrew Rehabilitation Center for the Age. 230 NLRB 255 (1977); SinaiHospital of Detroit, Inc., 226 NLRB 425 (1976); St. Francis Hospital-MedicalCenter, 223 NLRB 1451 (1976).integrated performance of maintenance functionswhich necessitate the use of trade skills familiar tothese employees but alien to service employees.Under the circumstances detailed above, we findthat the Employer's P & O department constitutes ahomogeneous unit whose employees share a commu-nity of interest sufficiently separate and distinct fromthe broader community of interest which they sharewith service employees in other departments of theEmployer as to warrant their representation as aseparate bargaining unit.4In making this finding, wenote particularly: the generally greater skills, experi-ence, and wage rates of P & O employees comparedto service employees; their common supervision by aseparate departmental chief and his assistant; andtheir lack of interchange and functional integrationwith other employees.Based on the record and the Petitioner's expresswillingness to represent them in an enlarged unit, weshall include in the unit found appropriate those P &O employees in the job classifications of vehiclemechanic, utility mechanic, laborer, and grounds-man. The record conclusively demonstrates thefunctional and operational integration of these em-ployees with those in skilled trades employee classifi-cations in the unit originally sought by the Petitioner.The Petitioner would exclude the two individualsemployed as draftsman A and draftsman B from anoverall P & O department unit. These employeeswork in the P & O administrative office directlyabove the carpentry shop. They produce blueprintdrawings used by craftsmen in their work. They alsocommunicate with other P & O employees on a dailybasis and make several visits per week to P & Ojobsites throughout the hospital complex. We findthat draftsman A and draftsman B have a sufficientcommunity of interest with other P & O employees tojustify their inclusion in the unit.The Petitioner would further exclude the typist andclerk-typist from the unit as business office clericals.These two employees also work in the P & Oadministrative office above the carpentry shop. Therecord indicates that they have daily contact withother P & O employees who come into the office forrequisitions, work assignments, and keys. They sharethe same overall supervision as these other employeesand appear to function primarily as conduits forwork requisitions to the various shops. We find thetypist and clerk-typist to be hospital clericals, notbusiness office clericals, who are closely related to426 McLEAN HOSPITALthe functions served by P & O maintenance employ-ees and share a community of interest with them.5We shall therefore include them in the unit.The Employer would exclude as supervisors fromany unit found appropriate the seven individualswithin the P & O department who are employed aspowerhouse engineer, carpenter foreman, electricianforeman, painter foreman, pipe shop foreman, me-chanic foreman, public works foreman, and laborsupervisor. The Petitioner contends that these indi-viduals are only working foremen and should beincluded in the unit. The present record is insuffi-cient to enable us to make a determination as to thealleged supervisory status of these individuals. Ac-5 St. Luke's Episcopal Hospital, 222 NLRB 674 (1976); Mercy Hospitals ofSacramento, Inc., 217 NLRB 765 (1975).cordingly, we shall permit them to vote subject tochallenge.In conclusion, we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All plant and operations department employeesemployed by the Employer at its Belmont, Massa-chusetts, mental health facility, excluding officeclerical employees, guards, supervisors, and allother employees employed by the Employer.[Direction of Election and Excelsior footnote omit-ted from publication.]427